Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 1 of 9              PageID #: 1



JUSTIN A. BRACKETT (HI Bar No. 9954)
515 Ward Avenue
Honolulu, HI 96814
Telephone: (808) 377-6778
Email: justinbrackettlaw@gmail.com
Attorney for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII
                                             ) CASE NO._1:19-CV-143
KENEKE KEALAKAI,                             )
                                             )
                      Plaintiff,             )
      vs.                                    )   COMPLAINT FOR DAMAGES
                                             ) DECLARATORY AND INJUNCTIVE
Velocity Investments, LLC,                   ) RELIEF, EXHIBITS A THROUGH B,
                                             )        and VERIFICATION
                                             )
                     Defendant.              )
                                             )     JURY TRIAL REQUESTED



                                    COMPLAINT


                                   INTRODUCTION

      1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 pursuant to 15

U.S.C. § 1692k(d) as well as 28 U.S.C. § 1367 (supplemental jurisdiction).

      2.     This action arises out of Defendant’s violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), in their illegal efforts

to collect a consumer debt. This is also an action for damages against the Defendants

for unfair or deceptive acts or practices in the conduct of trade or commerce in violation

of Sections 443B-18, 19, and 20 of the Hawaii Revised Statutes.
                                          [1]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 2 of 9             PageID #: 2




      3.     Venue is proper in this District because the acts and transactions occurred

here, Plaintiff resides here, and Defendants transact business here.

                                         PARTIES

      4.     Plaintiff Keneke Kealakai (hereinafter “Plaintiff” and/or “Mr. Kealakai”)

is a natural person who resides in Honolulu County, Hawai’i, and a “consumer” as that

term is defined by 15 U.S.C. § 1692a(3) and a “Debtor” as that term is defined by Haw.

Rev. Stat. § 443B-1.

      5.     Defendant Velocity Investments, LLC (hereinafter “Defendant Velocity

Investments”) is a “debt collector” as defined by 15 U.S.C. § 1692a(6), and a for-profit

corporation organized in New Jersey, and maintains W. Peter Ragan, Jr., 1800 Route

34N, Suite 404A, Wall, NJ 07719 as its registered agent for service of process.

      6.     Other defendants may be discovered in the course of litigation, and

Plaintiff respectfully prays that the Court will permit the addition of later discovered

parties upon motion.

                           FACTUAL ALLEGATIONS

      7.     Defendants have alleged that Plaintiff incurred an obligation to pay

money arising out of a transaction in which the money, property, insurance or

services which are the subject of the transaction are primarily for personal, family

or household purposes, and this debt is therefore a “debt” as that term is defined by

                                          [2]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 3 of 9               PageID #: 3




15 U.S.C. § 1692a(5). More specifically, this debt is an apartment lease originally

owed to or serviced by Salado Crossing.

       8.      The primary purpose of Defendant’s business is the collection of debts.

       9.      Defendant Velocity Investments is engaged in the business of

purchasing defaulted consumer debts and attempting to collect them by credit

reporting and collection lawsuits.

       10.     Defendant Velocity Investments is regularly engaged in the collection

of consumer debts owed or due or asserted to be owed or due another, and attempts

to collect them from consumers by making telephone calls and sending collection

letters.

       11.     Defendant cannot legally conduct any collection business, including the

collection of debts, in the State of Hawaii without first acquiring a collection license.

       12.     Defendant is not licensed as a debt collector in the State of Hawaii.

(Exhibit A).

       13.     Upon information and belief Defendant is not an exempt out-of-state

collection agency, but even if it were pursuant to H.R.S. § 443B(3.5)(f)(5) “[a]

designated exempt out-of-state collection agency shall not: Bring or maintain any

action involving the collection of debts of its clients in any court of the State.”




                                          [3]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 4 of 9            PageID #: 4




      July 12, 2018 Collection Lawsuit by Defendant Velocity Investments

      14.    Defendant Velocity Investments filed a lawsuit against Mr. Kealakai in

the Hawaii District Court for the First Circuit on July 12, 2018. (See attached Exhibit

B).

      15.    The July 12, 2018 collection lawsuit identified WebBank as the original

creditor and the last four digits of the Account number was listed as 7241. (Exhibit

B).

      16.    The July 12, 2018 collection lawsuit demanded the “Amount” or “Sum”

of $5,158.77 on the account as of July 12, 2018. (Exhibit B).

      17.    The July 12, 2018 collection lawsuit asserts, “This Court has

jurisdiction over this matter and venue is proper”. (Exhibit B).

      18.    The July 12, 2018 collection lawsuit asserts that “Plaintiff [Velocity

Investments, LLC] is the successor-in-interest of WebBank and to account

XXXX7241.” (Exhibit B).

      19.    The July 12, 2018 collection lawsuit explains: “This is an attempt to

collect a debt. Any information obtained will be used for that purpose.” (Exhibit B).

      20.    Mr. Kealakai has suffered actual damages in postage and additional

damages such as mileage costs and emotional distress due to Defendant’s actions.




                                         [4]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 5 of 9           PageID #: 5




                                CAUSES OF ACTION

                         COUNT ONE:
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                       FIRST VIOLATION OF
            THE FAIR DEBT COLLECTION PRACTICES ACT:
             FALSE OR MISLEADING REPRESENTATIONS

      21.    The acts of Defendants constitute violations of the Fair Debt Collection

Practices Act. Defendant’s violations of the FDCPA include, but are not limited to,

the use of any false, deceptive, or misleading representations or means in connection

with the collection of any debt, which is a violation of 15 U.S.C. § 1692e.

      22.    Defendant’s use of false, deceptive, or misleading representations is

abundantly clear since Defendant is attempting to collect debts in the State of Hawaii

without a collection license.

                     SECOND VIOLATION OF THE
               FAIR DEBT COLLECTION PRACTICES ACT:
              FALSE OR MISLEADING REPRESENTATIONS

      23.    Defendant’s violations of the FDCPA also include, but are not limited

to, the use of false, deceptive, or misleading representations in connection with the

character, amount, or legal status of the alleged debt, which is a violation of 15

U.S.C. §1692e(2).

      24.    Defendant did make false, deceptive, or misleading representations in

connection with the legal status of Mr. Kealakai’s debt, whereas they are demanding
                                         [5]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 6 of 9           PageID #: 6




payment from Mr. Kealakai without the required license to collect that account in

Hawaii.

                            COUNT TWO:
            VIOLATIONS OF THE HAWAI‘I REVISED STATUTES

      25.    A consumer may bring an action based upon unfair or deceptive acts or

practices. Haw. Rev. Stat. §480-2.

      26.    Any person may bring an action based on unfair methods of

competition declared unlawful by Haw. Rev. Stat. §480.

      27.    Mr. Kealakai, a consumer, brings this action based upon Defendant’s

unfair or deceptive acts or practices as well as their unfair methods of competition.

      28.    Mr. Kealakai has incurred actual damages as a result of Defendant’s

acts and practices.

    FIRST VIOLATION OF THE HAWAI’I REVISED STATUTES:
               FALSE REPRESENTATIONS AND
THE USE OF UNFAIR PRACTICES IN ATTEMPT TO COLLECT A DEBT

      29.    Unfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce are unlawful. Haw. Rev. Stat. § 480-2

      30.    All collection agencies that collect debts from any person who resides

in Hawaii must be registered with the Department of Commerce and Consumer

Affairs and must comply with the state’s laws and rules. Haw. Rev. Stat. § 443B.

      31.    Defendant collects debts from the people of Hawaii, including Mr.
                                        [6]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 7 of 9           PageID #: 7




Kealakai.

      32.    Defendant does not currently hold a Hawaii Collections License.

      33.    Defendant’s collection of accounts without registering as a Collection

Agency with the Department of Commerce and Consumer Affairs provides them an

unfair competitive advantage and violates Hawaii laws or rules, therefore it is a

violation of Haw. Rev. Stat. § 443B and Haw. Rev. Stat. § 480.

     SECOND VIOLATION OF THE HAWAI’I REVISED STATUTES:
          FALSE OR MISLEADING REPRESENTATIONS

      34.    The acts of Defendants constitute violations of the Hawai’i Revised

Statutes. Violations include, but are not limited to, any false representation or

implication of the character, extent, or amount of a claim against a debtor or alleged

debtor, or of its status in any legal proceeding. Such conduct is a violation of Haw.

Rev. Stat. § 443B-18(5).

      35.    The underlying debt is disputed.

      36.    By filing a lawsuit against Mr. Kealakai without first acquiring the

necessary licensing, Defendant has made false representations that they can file suit

in Hawaii against Mr. Kealakai.

      37.    By filing a lawsuit against Mr. Kealakai without first acquiring the

necessary licensing, Defendant made a false implication of its ability to collect the

debt in a legal proceeding before the courts of the State of Hawaii.
                                         [7]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 8 of 9             PageID #: 8




      38.    As a result of Defendant’s actions, Mr. Kealakai is entitled to an award

of actual damages, statutory damages, as well as an award of costs and attorney fees.

                                 TRIAL BY JURY

      39.    Plaintiff is entitled to and hereby respectfully demands a trial by jury. US

Const. amend. 7. Fed.R.Civ.P. 38.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that judgment be entered against

Defendant and in favor of the Plaintiff as follows:

      a)     Declaratory judgment that Defendant violated Mr. Kealakai’s rights

             under the Fair Debt Collection Practices Act;

      b)     Declaratory judgment that Defendant violated Mr. Kealakai’s rights

             under the Hawai’i Revised Statutes;

      c)     Injunctive relief ordering Defendant to cease and desist from

             collecting debts in the State of Hawaii unless, and until, they have

             registered with the DCCA as a debt collector;

      d)     That Plaintiff be awarded actual damages pursuant to 15 U.S.C. §

             1692k(a)(1) against each and every defendant in an amount to be

             determined at a trial by a jury;




                                          [8]
Case 1:19-cv-00143-SOM-RT Document 1 Filed 03/20/19 Page 9 of 9          PageID #: 9




      e)    That Plaintiff be awarded statutory damages pursuant to 15 U.S.C.

            §1692k(a)(2);

      f)    That Plaintiff be awarded the costs of litigation including a reasonable

            attorney fee pursuant to 15 U.S.C. §1692k(a)(3);

      g)    That Plaintiff be awarded actual damages pursuant to Haw. Rev. Stat.

            § 480-13 in an amount to be determined by a jury at trial;

      h)    That Plaintiff be awarded statutory damages of not less than $1,000.00

            pursuant to Haw. Rev. Stat. § 480-13;

      i)    That Plaintiff be awarded the costs of litigation including a reasonable

            attorney fee pursuant to Haw. Rev. Stat. § 480-13;

      j)    That the Court declare all defenses raised by Defendant to be

            insufficient; and

      k)    Such other and further relief, including injunctive relief as may be

            necessary to effectuate the Court’s judgment, or as the Court

            otherwise deems just and equitable.

Respectfully submitted this the 20th day of March, 2019.

                                      /s/ Justin A. Brackett
                                      Justin A. Brackett, #9954
                                      Attorney for Plaintiff, Keneke Kealakai




                                       [9]
